Per Curiam.
Action by the appellants against the appellees, on a contract, by which the defendants were to deliver to the plaintiffs three hundred hogs to be slaughtered and packed. The pleadings are somewhat voluminous, but no question arises upon them. Yerdict and judgment for the defendants, for $932 and Y5 cents.
The case is before us on the evidence, from a careful examination of which, we think the judgment can not be sustained.
The judgment is reversed, and the cause remanded for a new trial.